Citation Nr: 0628672	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  91-50 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and R.H.


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from March 1959 to April 
1962.  He had additional service in the Army Reserve and 
Alabama Army National Guard from April 1962 to February 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1991 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.   

The Board requested a Veterans Health Administration (VHA) 
medical opinion in this case in March 2006.  The opinion was 
received in May 2006.  The Board notified the veteran of 
receipt of the opinion and provided him a copy that same 
month.  

The veteran was advised that he had 60 days from the date of 
the notice to review the opinion and submit any additional 
evidence or argument.  He was also advised that, if he did 
not have anything further to submit, he could waive the 60-
day period.  The veteran did not respond to the letter.  
However, his representative submitted additional argument on 
his behalf in June 2006.


FINDINGS OF FACT

1.  The veteran's seizure disorder was not demonstrated 
during service or within a year of his separation from 
service.  

2.  The veteran's seizure disorder is not shown to be related 
to service or an event of service origin.  


CONCLUSION OF LAW

A seizure disorder is not the result of disease or injury 
incurred in or aggravated by active duty.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran served on active duty from March 1959 to April 
1962.  A review of his service medical records (SMRs) for 
that period show that there was no history of a seizure 
disorder at the time of his entrance physical examination in 
March 1959.  The veteran was seen in October 1961 for 
complaints of a headache.  The entry noted that the veteran 
had been having trouble with his nerves since joining the 
service.  He also had severe headaches before coming into the 
service.  The veteran was reported to have had a severe 
headache during basic training, approximately three months 
earlier.  The veteran was brought to the clinic by ambulance 
after having a headache and then falling out of bed.  There 
were no neurological findings of a seizure reported.  The 
final impression was anxiety reaction.  

The veteran also suffered a laceration at the back of the 
head in January 1962.  The SMR clinical entry said that the 
injury occurred from his head hitting a wall.  The veteran 
received stitches for the wound and they were removed eight 
days later.  There were no neurological sequela noted.  

The remainder of the SMRs are negative for any evidence of 
treatment for a seizure disorder or of the veteran having 
experienced a seizure.  The veteran reported a history of 
headaches on his Report of Medical History form as part of 
his February 1962 separation physical examination.  No 
seizure disorder was reported on the actual physical 
examination.

The SMRs also include an enlistment physical examination for 
the Alabama National Guard from February 1963.  The veteran 
did not report any headaches or seizures on his Report of 
Medical History form at that time.  No seizure disorder was 
identified by the examiner.

The veteran submitted his initial claim for disability 
compensation benefits in May 1962.  The veteran did not 
specifically claim service connection for a seizure disorder 
but he did list receiving treatment for a head injury in 
service.

The veteran was given a VA neuropsychiatric and neurological 
examination in July 1962.  The examiner reported that, while 
on leave in October 1961, someone ran into the veteran's 
truck while it was parked.  He stated that the veteran became 
very upset "and thought perhaps his father would bawl him 
out," and he "had a spell where he passed out and was hard 
to control."  The examiner indicated that the veteran was 
thereafter "taken to a doctor and given a shot and recovered 
after a few hours but had a bad headache."  In addition, the 
physician reported that the veteran, whom he described as "a 
boy," stated that the headaches "come before and after 
spells of this nature;" the examiner indicated that the 
veteran "apparently had not had many of them."  He 
indicated, however, that the veteran did experience one when 
he returned to the barracks at Fort Benning and was 
thereafter taken to the emergency ward and kept for a short 
time prior to being allowed to go back to duty.  An 
electroencephalography (EEG) was performed as part of the VA 
examination and was reported as normal for both waking and 
sleep, and the examiner indicated that there was nothing in 
the tracing suggestive of petit-mal seizures.  The pertinent 
diagnoses were residuals of a head injury, slight, and 
disassociative reaction, marked.

The veteran was denied service connection for, inter alia, 
disassociative reaction, in September 1962.  He was granted 
service connection for a scar on his scalp.  

The veteran submitted a new claim in May 1973.  The veteran 
submitted a number of items with his claim.  This included 
statements from family friends, an authorization to return to 
work, a statement from a service buddy, and statements from 
two doctors.  

The veteran submitted a statement from [redacted], dated in 
October 1962, but not submitted until May 1973.  Mr. [redacted] 
stated that he had known the veteran since he was a child.  
He said the veteran was a normal, healthy boy when he went 
into the Army.  He recounted an event that occurred when the 
veteran was home on leave in 1961.  He said that the veteran 
was passing by his house in a pickup truck.  The truck was 
weaving on the road.  Mr. [redacted] ran out to the truck and was 
able to open the door and grab the steering wheel to control 
the truck.  He said that the veteran was initially slumped 
over the steering wheel and later fell over in the seat.  He 
did not appear to be completely conscious.  The veteran was 
also crying and incoherent.  He drove the veteran home and 
the veteran was later taken to E. A. Browder, M.D.  Mr. 
[redacted] said he did not know what was wrong with the veteran.  
The doctor gave him a shot.  He said he was told the veteran 
was hospitalized at Fort Benning, Georgia, upon his return to 
the fort.  Mr. [redacted] said that he had observed the veteran 
on many occasions since his discharge in April 1962.  He 
reported that the veteran was very nervous, could not sit 
still, and did not appear to hear well.  He said that, to his 
recollection, the veteran was always healthy prior to the day 
he saw him in the truck.

The return to work authorization was dated April 3, 1973.  It 
reported the veteran's occupation as a power saw operator in 
the construction division of Raccoon Mountain-Tims Ford.  No 
medical condition was identified but the form indicated that 
the veteran's absence from work was due to a "Non-Service-
Connected" reason.  The veteran had limitations against 
operating powered machinery, lifting above 35 pounds, and 
exposure to hazardous noise areas in effect until April 13, 
1973.  There was also a VA appointment slip indicating an 
appointment for the veteran in the neurosurgery clinic at the 
VA Hospital in Birmingham, Alabama, in June 1973.

The veteran also submitted a statement from J. E. Hall, M.D., 
dated in July 1973.  Dr. Hall reported that he had treated 
the veteran for chronic anxiety reaction from 1965 to 1969.  
He made no mention of a seizure disorder.

The veteran submitted a statement signed by a number of 
family friends that noted that the veteran was healthy when 
he entered the service in 1959 but that he was tense and 
extremely nervous when he came back from overseas.  They also 
said that the veteran blacked out once when he was on leave 
and was treated by a local doctor [Dr. Browder].  They also 
reported that he had been treated for his nerves since 
discharge.  There was no mention of anyone having witnessed 
the veteran having a seizure or that he was treated for a 
seizure disorder.

There was a statement from [redacted] who said he was on 
the transport ship with the veteran that was taking them to 
Korea in April 1960.  Mr. [redacted] recalled that the ship left 
from San Francisco, California, and that he and the veteran 
were rushing to get to the deck to see the sights when the 
veteran struck his head on a hatch.  He said that this almost 
knocked the veteran unconscious.  He added that the veteran 
was sick for 15 days on the transit.  He did not say whether 
it was due to residuals from the veteran striking his head or 
from being sea sick.  The veteran's SMRs do not reflect any 
treatment for any type of head injury at this time or reflect 
any period of sickness for 15 days at the same time.

Finally, there was a statement from Dr. Browder who said that 
the veteran was seen for a neurological problem in 1961.  He 
was not hospitalized at the time.  He said the veteran was 
having headaches and "some type" of seizures.

The RO attempted to obtain records from Dr. Browder and a Dr. 
Thomas in July 1973.  The veteran was informed that neither 
doctor had responded in October 1973.  He was advised to 
obtain the records himself.

The RO denied the veteran's claim in July 1974.

The veteran submitted a claim for nonservice-connected 
disability pension benefits in July 1976.  The veteran's 
claim was denied because he lacked the requisite service 
during a period of war in August 1976.

In August 1976, the RO received copies of the veteran's VA 
outpatient treatment records, dated from December 1975 to 
July 1976, from the Murfreesboro, Tennessee, VA Medical 
Center (VAMC).  These records reflect that the veteran was 
seen on several occasions for treatment of seizures, 
headaches and psychiatric problems.  They further show that 
he was often accompanied on these visits by an aunt, with 
whom he resided, and who discussed his symptoms and treatment 
with the examiners.  The outpatient treatment entries show 
that the veteran was treating his disabilities with numerous 
medications, including Dilantin and Mellaril.  In a December 
1975 entry, the examiner indicated that the veteran's organic 
brain syndrome had its onset in 1973.  In January 1976, an 
examiner described the veteran's desire to purchase an 
automobile as "child-like."  That same entry reflects that 
his aunt reported that the veteran had not experienced any 
seizures since he began treating the disability with 
Dilantin.  Subsequent entries show further treatment for the 
disabilities, and he was advised to continue treating his 
medical problems with the same regimen of prescription 
medications.

In April 1977, the veteran submitted a March 1977 statement 
prepared by Dr. Browder.  Dr. Browder indicated that the 
veteran began having seizures in 1961 with a history of 
having a head injury while in service.  In May 1977, the RO 
received a further statement from Dr. Browder, dated earlier 
that same month.  Dr. Browder reported it was his opinion 
that an injury caused a blood clot that required surgery on 
the veteran's head.  

In June 1977, the veteran submitted a May 1977 report that 
was signed by J. C. Elliott, M.D., a physician at the 
Tennessee Valley Authority (TVA).  According to the report, 
the veteran's initial medical examination with TVA was 
conducted in August 1970.  Dr. Elliott stated that on January 
15, 1973, the veteran was brought to TVA's medical office at 
the Raccoon Mt. Project by two fellow employees and then 
taken via ambulance to Erlanger Hospital.  He indicated that 
the veteran thereafter returned to work, with restrictions, 
on April 3, 1973.  Dr. Elliott stated that this was the 
"last" entry in his record, and therefore it was unclear 
whether management had accepted the restrictions and "let 
him return to work."  The physician further reported that 
the veteran was terminated by TVA on May 27, 1975, because he 
was "not regularly available for work."

The veteran was afforded a VA examination in December 1977.  
The examiner indicated that the veteran was seeking service 
connection for a head injury, a seizure disorder and a 
nervous problem.  The examiner reported that, in 1960, while 
aboard a ship in service, the veteran hit the top of his head 
on a latch [sic].  He stated that, as a result, the veteran 
sustained a scalp laceration, which was subsequently sutured.  
The examination disclosed that the veteran was very nervous 
and easily distracted.  The examiner indicated that a brief 
mental status examination revealed a low educational level, 
with considerable difficulty with abstracting pronouns and 
calculating serial sevens.  The physician noted, however, 
that he was oriented to time, place and person.  The examiner 
diagnosed the veteran as having a well-healed scar on his 
head, which he indicated was difficult to locate under his 
hair; anxiety; and a history of a seizure disorder.

Evidence received in September 1980, along with other 
evidence of record, shows that the veteran served in the Army 
Reserve from April 1962 to February 1963.  He then served in 
the Alabama Army National Guard from February 1963 to 
February 1966.  

Another statement was received from Dr. Browder in May 1981.  
He said that the veteran had brain damage that was 
"evidently caused by a head injury while in military 
service."  He added that the veteran was totally disabled.

The veteran submitted a statement in April 1982.  He said 
that he suffered a blood clot in the brain while working for 
the TVA in June 1973.  He also reported having received 
treatment from several VA facilities.

In July 1982, the RO received outpatient treatment records 
from the Murfreesboro VAMC, dated from January 1981 to 
January 1982.  A January 1981 entry shows that the veteran 
continued to treat his seizure disorder with a regimen of 
Mellaril, Dilantin and Phenobarbital.  Subsequent entries 
reflect that he complained of having headaches, although he 
denied having any recent seizures.  In October 1981, a 
physician stated "This man has a history of being hit in the 
head by a door in service.  He has had resultant seizures.  
He has filed a claim for [service connection]."  The 
examiner indicated that the veteran should continue treating 
the disability with Mellaril, Dilantin and Phenobarbital.  In 
January 1982, an examiner reported that the results of an 
attempted mental status examination revealed that the veteran 
had more confusion "than one would guess from a superficial 
look."  The examiner indicated that the veteran should 
continue to treat his disability with Mellaril, Dilantin and 
Phenobarbital, although he adjusted the dosages of the 
medications.  Another entry, dated that same month, reflects 
that the veteran was diagnosed as having psychotic organic 
brain syndrome.  The examiner's assessment was history of 
brain trauma.  In April 1982, the veteran was seen for 
similar continuing complaints and the examiner recommended 
that he continue treating his disability with Mellaril, 
Dilantin and Phenobarbital.

The veteran was hospitalized at the Murfreesboro VAMC from 
June to September 1982.  The hospital summary reflects that 
he was admitted complaining of neck, right hip and right 
shoulder pain when he walked for short distances.  The 
veteran reported that the pain had been "more or less 
chronic" since suffering a head injury in 1973.  The 
discharge diagnoses were dementia due to a subdural hematoma 
and a convulsive disorder.

The veteran submitted a claim for service connection for 
seizures, epilepsy, and a nervous condition in February 1983.  
He reported treatment at the VAMCs in Murfreesboro, 
Birmingham, Alabama, and Nashville, Tennessee.  He also said 
that he received treatment for seizures at Fort Benning in 
1961.

VA conducted a field examination to include an interview with 
Dr. Browder in July 1983.  The field examiner reported Dr. 
Browder was no longer in practice.  Dr. Browder did not have 
any records available.  The field examiner further stated 
that Dr. Browder had described the veteran as a "long-time 
patient," and indicated that he was the family physician for 
his entire family and knew the veteran prior to his period of 
active duty.  The field examiner reported that Dr. Browder 
did not make a diagnosis of the veteran's condition based on 
clinical evidence or diagnostic tests.  He had prescribed 
medication for the veteran and said that the letters written 
to the VA were for the purpose of assisting this veteran in 
seeking some financial relief rather than based on sound 
diagnostic procedures.  Dr. Browder also suggested that VA 
contact the TVA for medical records.  He indicated that the 
veteran's injury could have been aggravated by employment by 
TVA as opposed to the veteran's military service.

The veteran's claim for service connection for a seizure 
disorder, characterized as epilepsy, was denied in July 1983.  

Records were obtained from the Murfreesboro VAMC for the 
period from April to December 1989.  Those records show that 
the veteran was diagnosed as suffering from organic brain 
syndrome, dementia, anxiety syndrome and a seizure disorder.  

The veteran submitted a claim for service connection for 
residuals of a head injury in service in April 1991.  He 
claimed that his blood clot of the brain was the result of a 
head injury in service.  The veteran submitted a claim for 
service connection for a seizure disorder, as a residual of 
his head injury in service, in June 1991.

VA outpatient treatment records, dated from March 1990 to 
March 1991, as well as a September 1990 VA discharge summary, 
were obtained.  The outpatient treatment records show that 
the veteran was seen on several occasions for various 
complaints and that he was diagnosed as suffering from 
seizures, organic brain syndrome, an organic affective 
disorder, and an organic mood disorder.  

The September 1990 discharge summary reflected that the 
veteran was hospitalized from August to September 1990.  The 
summary indicated that the veteran had a history of suffering 
from a seizure disorder and that his most recent seizure had 
occurred approximately one month earlier.  At discharge, he 
was diagnosed as having, among other conditions, an organic 
affective disorder; mild dementia by history; status post 
head surgery for subdural hematoma removal on the left side 
after the blood clot with residual aphasia, and a seizure 
disorder.

Records were received from Erlanger Hospital in June 1991.  
The records show that an EEG and a magnetic resonance imaging 
(MRI) of the brain were done in June 1990.  The EEG was 
reported as abnormal with profound slowing, and with sharp 
waves and spikes recorded from the left temporal regions that 
were consistent with an irritative abnormality in that area.  
The MRI was reported to show no evidence of residual subdural 
hematoma on the left.

The veteran's claim for service connection was denied in 
September 1991.  The veteran appealed the denial.  In his 
substantive appeal the veteran cited to the head injury in 
service that required stitches.  He said that this injury 
caused his blood clot.  By implication the blood clot caused 
his seizure disorder.

The Board remanded the case for additional development in 
August 1992.  The Board also noted that the RO had 
adjudicated the issue of service connection for a seizure 
disorder as secondary to the veteran's service-connected scar 
of the scalp.  The Board found that the veteran was claiming 
service connection for a seizure disorder on a direct basis 
as a result of his head injury in service.  The RO was 
directed to adjudicate the issue on that basis.

The veteran was afforded a VA neurology examination in 
September 1992.  The examiner reviewed the evidence of 
record.  The diagnoses were status post head trauma in 1962; 
status post left subdural hematoma in 1973; seizure disorder, 
secondary to old subdural hematoma; organic brain syndrome, 
also secondary to subdural hematoma; and chronic headaches, 
which the examiner indicated were likely associated to a scar 
from the old craniotomy associated with the subdural 
hematoma.  In addition, with respect to the second diagnosis, 
the examiner reiterated that the 1973 hospitalization records 
were not available for his review and commented that it was 
important to know whether it was chronic subdural [hematoma] 
as opposed to an acute bleed.  He explained that, if chronic, 
it was likely secondary to head trauma sustained in the past, 
and certainly was compatible with a head injury sustained 
during his period of military service.  The examiner added 
that if the subdural hematoma was more of an acute bleed, 
then the relationship to past injuries would be unclear.

The RO denied the claim for service connection for a seizure 
disorder on a direct basis in April 1993.  

The Board notes that the RO made several attempts to obtain 
additional SMRs.  The record reveals, however, that despite 
its diligent efforts, the RO was only able to obtain copies 
of service examination reports.  These were discussed supra.

The veteran submitted a statement that was received in June 
1993.  The veteran recounted three head injuries he alleged 
occurred in service.  The first was on the ship transporting 
him to Korea in 1961.  He said the second injury occurred in 
1962 when he fell and struck his head on an ash shaker.  He 
required stitches for the laceration.  He said he began to 
suffer seizures a few days later at home while on a weekend 
leave.  He said the report from Dr. Browder was already of 
record.  He said he had suffered from a chronic seizure 
disorder since that time.  The third injury occurred when he 
fell out of his bunk while having a seizure.  

The Board notes that the veteran's SMRs contradict his 
timeline for his injuries.  The veteran was treated for 
headaches after he fell out of his bunk in October 1961.  He 
was treated in January 1962 for the laceration of his scalp.  
The SMRs contain no reference to a seizure disorder at any 
time.

The veteran submitted additional evidence in November 1993.  
This included a November 1993 statement from Mr. [redacted], 
duplicate copies of some SMRs, an August 1973 VA hospital 
summary, and hospital records from Erlanger Hospital dated in 
January 1973.

Mr. [redacted]'s statement again recounted how the veteran struck 
his head while on the transport ship to Korea.  He said that 
the veteran was knocked to his knees and split his head open.  
He said the veteran was too sick to eat and very seldom left 
his bunk.  Mr. [redacted] said that he brought the veteran 
crackers, water, and soda.  He also said that no one came to 
check on the veteran.

The VAMC Birmingham hospital summary reported on treatment 
for a drug overdose of Dilantin.  The summary noted that the 
veteran had undergone treatment for a subdural hematoma in 
February 1973.

The Erlanger Hospital records reflect treatment provided to 
the veteran when he was brought to the hospital by ambulance 
from work.  A History and Physical (H&P) noted that he became 
unconscious at work and was brought to the hospital in a 
semi-comatose state.  The H&P also noted that the company 
nurse reported that there was no history of seizures for the 
veteran.  The impression was onset of a convulsive disorder.  
It was further noted that, in the absence of any available 
history preceding the convulsive disorder, the veteran was 
being admitted for further evaluation.  The veteran had an 
abnormal EEG.  The report said that the findings were 
compatible with a focal abnormality in the temporal region 
resulting in generalized cerebral dysfunction.  The discharge 
summary provided a final diagnosis of headaches of 
undetermined etiology.

The veteran and R.H. testified at a hearing at the RO in May 
1994.  At the outset it was noted that statements from five 
individuals were also being submitted in support of the 
veteran's claim.  The veteran testified regarding his 
striking his head on the ship and how he was sick for the 
remainder of the transit to Korea.  The veteran did not 
directly answer a question of whether he saw a doctor on the 
ship.  He said he was just so sick he did not feel like going 
anywhere.  He said just about "everybody" was sick over 
there.  The veteran said that a lot of people were seasick 
and that he did not feel too bad until he struck his head.  
The veteran did not recall having seizures in Korea; he said 
most of the seizures occurred while he was asleep.  The 
veteran testified that he was not in any type of an accident 
between 1962 and 1973.  He noted that he was in the National 
Guard from 1963 to 1966.  He did not report any seizures to 
the National Guard whenever he was examined.  

R.H. testified that he had known the veteran since the late 
1950's.  He testified that he had witnessed the veteran have 
a seizure on one occasion and that was after the surgery in 
1973.  He did say that it was "common talk" in the 
community that the veteran was having seizures after he came 
back from service.  R.H. also said that he felt that the 
veteran's seizures occurred prior to his 1973 surgery, even 
while he was in the military.

The five statements were all from neighbors and friends that 
had known the veteran before and after his initial period of 
service.  The statements reflect that the veteran was normal 
and in good physical health prior to service and that he had 
been "a different person" since his discharge.  All of the 
individuals each reported that, since returning from service, 
the veteran suffered from a chronic seizure disorder; one of 
the individuals said that she witnessed the veteran having a 
seizure in her back yard.  Another said the veteran had a 
seizure at night while staying over at her mother's house.  

VA records related to the veteran's hospitalization and 
surgery from January to February 1973 were associated with 
the claims file.  The February 1973 hospital summary reported 
that the veteran was admitted with a complaint of headaches.  
He had experienced severe headaches for approximately a week 
prior to his admission.  The summary noted that there was a 
past history of the veteran having hit his head in 1959 with 
a questionable loss of consciousness.  Arteriography showed 
findings consistent with an intracerebral avascular mass on 
the left temporal area.  The veteran underwent a left 
temporal craniotomy.  

In October 1995 a VA surgeon reviewed the veteran's medical 
records to determine whether there was a relationship between 
his current disabilities, to include his seizure disorder, 
and his cerebral hemorrhage.  The physician listed twelve 
separate possibilities as to the cause of a cerebral 
hemorrhage, but indicated that only two were applicable based 
on the facts contained in the veteran's chart-an 
arteriovenous malformation and "undetermined."  With regard 
to the arteriovenous malformation, the physician explained 
that they vary in size and are congenital in nature, with the 
onset of symptoms usually between ten and thirty years of 
age.  He indicated that, prior to a rupture, the most common 
complaint is a chronic recurring headache, but that in 
approximately thirty percent of cases, a seizure is the first 
and only symptom.  He stated that the undetermined cause 
group had no pattern of symptoms or specific cause.

The physician stated that there was no evidence that the two 
minor head injuries were in any way related to the cerebral 
hemorrhage that occurred approximately ten years later.  In 
this regard, he observed that the neurological and EEG 
examination in July 1962 reported no abnormalities or history 
of significant symptoms.  He further stated that it was 
possible that the veteran had a small cerebral hemorrhage 
that caused the behavior described in the truck.  The 
physician further indicated that he might have had a seizure 
or a second small bleed when seen in October 1961 because it 
appeared from the record that he had had some amnesia 
following the event, which might have been secondary to a 
concussion or a seizure.

The physician opined, however, that the most likely cause 
would have been the presence of a small arteriovenous 
malformation; in offering this opinion, he stated that the 
supposition was based on his review of the record and that it 
was not "a proven fact."  As a final comment, however, the 
physician stated that there were numerous lay statements in 
the record indicating that the veteran had a change in 
personality during service, and that the possibility existed 
that these events might have been due partially to brain 
damage secondary to the truck incident and the fall from the 
bunk bed in October 1961, if they are considered due to an 
arteriovenous malformation.

The veteran's claim remained denied and his case was returned 
to the Board.  The Board remanded the case again in March 
1998.  The purpose of the remand was to determine if the 
veteran desired a Board hearing.  

The RO wrote to the veteran in August 1998.  He was asked to 
clarify whether he desired a Board hearing in his case.  The 
letter was returned as undelivered that same month.

The RO again wrote to the veteran in May 1999.  The veteran 
was again asked if he wanted a Board hearing in his case.  
The veteran submitted a statement in October 1999.  He 
addressed the issue of an increased rating for his service-
connected scar but did not request another hearing.  The 
veteran's case was returned to the Board in March 2000.

The Board issued a decision in September 2000.  The Board 
denied service connection for headaches and organic brain 
syndrome.  The Board found that new and material evidence had 
been received to reopen the veteran's claim for service 
connection for a seizure disorder.  The issues for service 
connection for a seizure disorder and an increased rating for 
the veteran's service-connected scar on the scalp were 
remanded to the RO for additional development.

Records were received from the Social Security Administration 
(SSA) in March 2001.  They include an October 1983 decision 
that found the veteran to be disabled, beginning in April 
1974, as a result of mental retardation and a seizure 
disorder.  The decision stated that the veteran was injured 
in a motor vehicle accident (MVA) in January 1973.  He 
sustained a severe head injury and underwent a craniotomy for 
excision for a subdural hematoma.  The decision does not 
point to any evidence of a seizure disorder prior to January 
1973.

There were statements from Dr. Hall and Dr. Browder, both 
dated in January 1983.  Dr. Hall said that the veteran was 
disabled for any gainful employment due to organic brain 
syndrome and epilepsy.  Dr. Browder said that the veteran had 
been disabled for several years due to brain damage from an 
accident.  He said that the veteran had epilepsy and was not 
able to work at any gainful employment.  Dr. Browder did not 
specify the accident involved.  

The SSA records include VA records for the period from 
January 1973 to September 1983.  An outpatient entry, dated 
in October 1981, noted that the veteran had a history of 
hitting his head on a door in service and that he had 
resultant seizures.  Of note is a VA medical history, 
associated with a period of hospitalization in April 1974, 
where the veteran said that he was struck in the head with a 
rock in 1973.  He said that he passed out 30 minutes later.  
The veteran said he never had any seizures.  

A psychological evaluation from T. Pettigrew, M.A., dated in 
October 1982, reported a history of the veteran suffering 
head trauma in a motor vehicle accident in 1973.  Neither the 
stone incident nor the MVA accident is reported elsewhere in 
the earlier medical records.  Further there was no evidence 
of trauma noted on the Erlanger Hospital or VA hospital 
records dated in January and February 1973, respectively.

Associated with the claims file are VA treatment records for 
the period from April 1997 to May 2001.  The records reflect 
ongoing treatment provided to the veteran for his seizure 
disorder and other medical conditions.  However, the records 
do not address the etiology of the seizure disorder.

Additional VA records for the period from May 1988 to June 
1998 were associated with the claims file.  The veteran was 
hospitalized on a number of occasions for treatment of 
several conditions.  The record does not contain any medical 
opinion that would relate the veteran's seizure disorder to 
his military service.  There is a social worker's assessment 
from October 1995 that recorded a history from the veteran of 
his having seizures in service after suffering a blow to the 
head.  There is also an H&P from June 1991 that recorded a 
history of head trauma in service and the later removal of a 
subdural hematoma years later at the site of the trauma.  

The veteran was issued a supplemental statement of the case 
(SSOC) in July 2003.  He submitted a statement in response in 
September 2003.  He reported that all information had been 
submitted.  

The Board issued a decision in December 2003.  The Board 
denied the veteran's claim for an increased rating for his 
service-connected scar of the scalp.  The Board also remanded 
the issue on appeal.  The purposes of the remand were to 
afford the veteran the required notice regarding his claim 
and to afford him a VA examination.

The Appeals Management Center (AMC) wrote to the veteran in 
October 2004.  He was informed that he would be scheduled for 
a VA examination.  He was also advised that, if he failed to 
report for the examination without good cause, his claim 
would be evaluated based on the evidence of record.

The veteran did not report for examinations in November 2004 
and January 2005.

The AMC again wrote to the veteran in May 2005.  The AMC 
noted that the veteran had failed to report for the 
previously scheduled examination.  He was asked to indicate 
if he would report to a new examination.  Finally, the 
veteran was again advised that if he failed to report without 
good cause, his claim would be evaluated based on the 
evidence of record.  No response was received from the 
veteran and the letter was not returned as undeliverable.

The veteran's case was certified on appeal to the Board in 
December 2005.

The Board requested a VHA medical opinion in the case in 
March 2006.  The requested opinion was received in May 2006.  
By way of background, the examiner noted the veteran's 
history of being treated twice in service for head injuries.  
He also noted that the veteran struck his head on the 
transport ship enroute to Korea.  The examiner noted that 
there were no historical features suggestive of head trauma 
when the veteran was separated in 1962.  He further noted 
that the 1963 entrance examination for the National Guard was 
negative for any neurological issues.  The examiner addressed 
the 1962 statement that described the veteran's incident in 
the pick-up truck.  

The examiner noted that a subsequent evaluation [VA 
examination of July 1962] revealed no EEG abnormality and a 
diagnosis of disassociate reaction was made.  There was a 
reference to a slight head injury but no other neurological 
issue was noted.  The examiner also noted that the veteran 
was hospitalized for one week in January 1973.  The veteran 
had a loss of consciousness at that time but had a normal 
[sic] EEG.  Two weeks later the veteran was admitted with a 
complaint of headaches and underwent a temporal craniotomy.  
The examiner said this was eventually determined to be a 
subdural hematoma but the distinction between acute and 
chronic was not provided.  He added that opinions of previous 
examiners were noted.

In the discussions section of the opinion the examiner stated 
that the diagnosis of anxiety reaction in regard to the 
October 1961 incident was not credible.  He said it was 
reasonable to conclude that a traumatic event, as described, 
could produce a headache.  He said that the veteran could 
have been emotionally upset but it was more likely the head 
pain was related directly to trauma.  In regard to the 
incident on the ship, the examiner said that the incident 
could not be defined further in relation to the character of 
the event or residual effect.  He pointed out that the 
separation examination and National Guard entrance 
examination contained no reference to a seizure disorder.

In regard to the event where the veteran was found in his 
truck in 1961, the examiner said that this was likely an 
anxiety related phenomena rather than a complex partial 
seizure.  He added that the details were not fully available.

The examined stated that, after the veteran's release from 
service, there was no medical information until January 1973 
when the veteran lost consciousness at work.  The examiner 
noted that the neurological evaluation at that time found no 
specific abnormalities.  However, two weeks later the veteran 
was admitted to a hospital and a diagnosis of a subdural 
hematoma was made.  The examiner said that it was likely that 
the hematoma was based upon the fall two weeks earlier.  He 
added that the veteran underwent surgery and that there was 
no evidence of residual effect.

The examiner also said that the information from Dr. Browder 
did not overcome the absence of information in other portions 
of the record, such as termination or application papers.

The examiner also discussed the October 1995 VA examiner's 
opinion regarding a distinction between acute and chronic 
subdural hematoma.  He said this would have relevance as the 
acute event generally occurred with a devastating head trauma 
and prominent bleeding with high mortality rate.  The chronic 
subdural hematoma was much more indolent and much less 
serious.  It would produce neurological conditions such as 
encephalopathy, weakness, and increased cranial pressure.  
The examiner said that suggestion that the chronic event 
discovered in 1973 could be related to service trauma 
appeared untenable and unlikely.  He said that it was much 
more likely that the hematoma developed in relation to his 
loss of consciousness two weeks earlier.  He said the cause 
could not be determined.  It was possible that this was a 
seizure but, without added information and in consideration 
of all previous information, he said a diagnosis of syncope 
or simple faint must be considered the most likely.  

The examiner said that physicians had also discussed the 
issue of arteriovenous malformation.  He said that this did 
not appear to be a reasonable consideration if the character 
of the hematoma was subdural in location.  He added that if 
the hematoma was in the subdural space, there would be no 
reasonable relationship to trauma occurring during service.  

The examiner concluded by saying it was more likely than not 
that the veteran's issue of seizures has no connection to 
service-related trauma.  It was most likely that the 
condition would be based upon intracranial hematoma and 
surgery, whether it was intraparenchymal or subdural.  If 
subdural, the more likely cause would have been the fall in 
January 1973.  If intraparenchymal, the cause could have been 
a number of conditions including the congenital arteriovenous 
malformation (which he said was a spectrum of various 
abnormalities), elevated blood pressure, or the traumatic 
event.  

The veteran was advised of the medical opinion and provided 
an opportunity to submit additional argument or evidence in 
support of his claim in May 2006.  The veteran did not 
provide anything further.  His representative submitted 
additional argument in June 2006.

II.  Analysis

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2005).  In addition, 
certain chronic diseases, including epilepsies, may be 
presumed to have been incurred during service if the disorder 
becomes manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  

The term "active military, naval, or air service" includes 
active duty, and "any period of active duty for training 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in line of 
duty, and any period of inactive duty training during which 
the individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty."  38 U.S.C.A. § 
101(24) (West 2002); 38 C.F.R. § 3.6(a) (2005); see Biggins 
v. Derwinski, 1 Vet. App. 474, 477-478 (1991).  Active duty 
for training is defined, in part, as "full-time duty in the 
Armed Forces performed by Reserves for training purposes."  
38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c) (2005).  
The term inactive duty training is defined, in part, as duty, 
other than full-time duty, under sections 316, 502, 503, 504, 
or 505 of title 32 [U. S. Code] or the prior corresponding 
provisions of law.  38 U.S.C.A. § 101(23) (West 2002); 38 
C.F.R. § 3.6(d) (2005).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service. 38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

The SMRs document two instances where the veteran suffered 
head trauma, the October 1961 incident where he fell out of 
bed, and the January 1962 incident where he struck the back 
of his head.  The veteran told the treating personnel that he 
struck the back of his head on a wall, in later statements he 
said he fell and struck his head on an ash can.  Although the 
SMRs do not reflect any treatment for the incident on the 
transport ship, the incident can be conceded as occurring in 
light of the supporting statement from the veteran's service 
comrade.  

Despite the above incidents, the veteran's SMRs do not 
reflect a diagnosis of a seizure disorder.  Further, the 
veteran's 1962 separation physical examination and 1963 
National Guard entrance examination do not reflect any report 
by him of having had seizures.  He complained of headaches at 
the time of his separation in 1962 but did not at the time of 
his physical in 1963.  

The July 1962 VA examination was very thorough in evaluating 
the veteran's claim.  He did not allege seizures at that time 
but complained of headaches before and after "spells."  The 
examiner noted the veteran's history of striking his head 
while on the ship.  He also was aware of the incident with 
the truck in 1961.  An EEG was normal.  The examiner 
determined that there was a tender scar on the top of the 
scalp.  He did not provide a diagnosis of a seizure disorder.  
Rather he said there were slight residuals of a head injury.

The veteran submitted lay statements from individuals that 
talked about him being very nervous since he got out of 
service.  Several said they witnessed him having a 
"seizure" in the time after service.  However, there is no 
objective medical evidence of him being diagnosed or treated 
for a seizure disorder prior to 1973.  The veteran's friend 
testified at the May 1994 hearing that the word was that the 
veteran had seizures even though the friend had not witnessed 
one prior to the veteran's surgery in 1973.  

Dr. Browder never provided any records of his treatment 
despite several requests for the records.  The veteran did 
not obtain the records either.  Dr. Browder first stated that 
the veteran had a seizure disorder in July 1973, after the 
veteran had his craniotomy.  He had treated the veteran as a 
family physician before, during, and after service.  This 
would include for the 1961 incident.  Yet he did not provide 
a statement for the veteran having a seizure disorder at all 
until after the craniotomy.  Dr. Browder admitted to the VA 
field examiner that he never made a diagnosis based on 
clinical evidence.  He had not done any diagnostic tests but 
based his several statements on his observations of the 
veteran at his office.  He conceded that his several 
statements were made to help the veteran obtain financial 
assistance.

In addition, Dr. Hall provided a statement in July 1973 
wherein he said he had treated the veteran intermittently for 
a psychiatric disorder from 1965 to 1969.  He did not mention 
a seizure disorder.  

Both Dr. Hall and Dr. Browder submitted statements to the SSA 
in January 1983.  Both doctors said that the veteran was 
disabled from a seizure disorder.  Neither doctor related the 
veteran's seizure disorder to his military service.  
Dr. Browder said it was due to an accident but did not 
describe the accident.  

The January 1973 records from Erlanger Hospital document that 
the veteran collapsed at work.  They also record that the 
veteran's employer said that he had no medical history of 
seizures.  As records from TVA show, the veteran was employed 
as a power saw operator in 1973.  His April 1973 clearance to 
return to work prohibited him from being around the operation 
of power machinery.  This evidence is supportive of the lack 
of a history of seizures in his work medical records as his 
employer would have kept him from power machinery if he had a 
known history of seizures.

The October 1995 VA examiner conducted a review of the file 
but reached no real conclusion.  He listed 12 possible causes 
of a cerebral hemorrhage but ruled out all but congenital 
arteriovenous malformation and undetermined.  The examiner 
said that there was no evidence that the two minor head 
injuries in service, the incident on the ship and the 1962 
incident, were related in any way to the cerebral hemorrhage 
10 years later.  He noted the lack of evidence of a 
neurological impairment at the time of the VA examination in 
July 1962.  He also said that the cause of the hemorrhage in 
1973 could not be determined with certainty.  The examiner 
theorized about a possible relationship between the veteran's 
incident in the truck and falling out of bed in 1961 with 
brain damage from the two incidents.  

The opinion does not provide a more likely than not point of 
view either for or against the veteran.  Rather it is 
speculative in nature except for the statement as to there 
being no relationship between the cerebral hemorrhage and the 
two minor head injuries.

The May 2006 VHA opinion is based on a review of the complete 
record.  This included the veteran's medical records, 
statements from him, statements from his doctors, and the 
request for the opinion.  In the end, the examiner concluded 
it was more likely than not that the veteran's seizure 
disorder had no connection to service-related trauma.  

In reviewing the evidence of record the Board finds that 
there is no credible medical evidence to show that the 
veteran had a seizure disorder in service.  Further, there is 
no credible medical evidence to show that he developed a 
seizure disorder, to any extent, within one year after his 
separation in April 1962.  There is no indication of any 
seizure problems during the veteran's period of service in 
the Army Reserve or National Guard through February 1966.  
Nor has he ever asserted that he had a seizure during that 
time.  The first objective evidence of a diagnosis of a 
seizure disorder is not of record until 1973, after the 
craniotomy.  

In light of the above evidence, the veteran's claim for 
service connection for a seizure disorder is denied.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting service connection for a seizure disorder.  
Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2005).  
Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1) (2005).

Review of the record indicates that VA has fulfilled its duty 
to notify this veteran of the types of evidence necessary to 
substantiate his claim for benefits.

The veteran's claim for service connection for a seizure 
disorder was received prior to the requirement to provide the 
notice and assistance referenced supra.  His claim was 
adjudicated in September 1991 when it was denied.  

The veteran's case was remanded for additional development in 
September 2000.

The RO initially wrote to the veteran to provide the required 
notice in December 2000.  He was asked to provide information 
regarding medical treatment and to provide the necessary 
authorization for the RO to obtain any records identified.  
He was also advised that he could submit the evidence on his 
own.  The veteran was informed of the medical evidence of 
record.  

The RO again wrote to the veteran in April 2001.  He was 
informed of the evidence/information needed to substantiate 
his claim.  He was advised of VA's duty to assist and what he 
needed to do in the development of his claim.  The veteran 
was informed of the additional evidence of record.  He was 
asked to submit evidence to the RO.  The veteran did not 
respond to the letter.  

The RO wrote to the veteran in May 2003.  This letter 
provided much the same information as the letter from April 
2001, except that it did not identify evidence of record.

The veteran was issued a SSOC in July 2003.  His case was 
returned to the Board.

The case was remanded for additional development in December 
2003.  

The Appeals Management Center (AMC) wrote to the veteran in 
March 2004.  He was informed of the evidence/information 
needed to substantiate his claim for service connection.  He 
was advised of VA's duty to assist and what he needed to do 
in the development of his claim.  The veteran was informed of 
the evidence of record.  He was asked to submit evidence to 
the AMC.  The veteran did not respond to the letter.  

The veteran was issued a SSOC in October 2005.  The SSOC 
reviewed the evidence added to the record and informed the 
veteran that his claim remained denied.  

The Board finds that the December 2000, April 2001, May 2003, 
and March 2004 letters to the veteran fulfilled VA's duty to 
notify him regarding the evidence necessary to support his 
claim, what VA is responsible for, what the veteran is 
responsible for, and for notifying the veteran to submit any 
pertinent evidence in his possession.

The veteran has not alleged any prejudice in the development 
of his claim due to the timing of notice in this case.  He 
has effectively participated in the development of his claim.  

The Board also finds that VA has adequately fulfilled its 
obligation to assist the veteran in obtaining the evidence 
necessary to substantiate his claim.  Extensive VA records 
were obtained and associated with the claims file.  Records 
from the SSA were obtained.  The veteran submitted, or had 
submitted, statements from his doctors.  The veteran 
submitted a number of lay statements from friends and 
neighbors.  He was afforded VA examinations.  A VHA medical 
opinion was obtained.  The veteran and R.H. testified at a 
hearing in support of his claim.  His case was remanded on 
three occasions to allow the veteran to submit additional 
evidence in support of his claim.  The veteran has not 
alleged that there is any outstanding evidence pertinent to 
his claim.






ORDER

Entitlement to service connection for a seizure disorder is 
denied.



____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


